Exhibit 10.1

WARRANT EXCHANGE AGREEMENT

This WARRANT EXCHANGE AGREEMENT (the “Agreement”) is made and entered into as of
September 30, 2020, by and between Kalerya, Inc., a Delaware corporation (the
“Company”), and the undersigned holder of the Existing Warrants (as defined
below) (the “ Holder”).

RECITALS

A.    The Holder previously acquired those certain Common Stock Warrants
currently exercisable into such aggregate number of shares of common stock, par
value $0.0001 per share, of the Company (the “Common Stock”), as set forth on
Schedule A attached hereto (the “Existing Warrants”).

B.    The Company has duly authorized the issuance to the Holder, in exchange
for the Existing Warrants, of such aggregate number of shares of Common Stock as
are set forth on Schedule A attached hereto (the “Exchange Shares”).

C.    Each of the Company and the Holder desire to effectuate such exchange on
the basis and subject to the terms and conditions set forth in this Agreement.

D.    The exchange of the Existing Warrants for the Exchange Shares is being
made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

1.    Exchange of Existing Warrants. The Holder hereby conveys, assigns,
transfers and surrenders the Existing Warrants to the Company and, in exchange,
the Company shall cancel the Existing Warrants and issue the Exchange Shares to
the Holder, which Exchange Shares shall be issued without a restrictive legend
and shall be freely tradable by the Holder (the “Exchange”). In connection with
the Exchange, the Holder hereby relinquishes all rights, title and interest in
the Existing Warrants (including any claims the Holder may have against the
Company related thereto) and assigns the same to the Company. Holder shall
deliver the Existing Warrants to the Company’s transfer agent Continental Stock
Transfer & Trust Company, (“Transfer Agent”), from its account at Depository
Trust Company (“DTC”) through the Deposit/Withdrawal at Custodian (“DWAC”)
system for the Exchange into the Exchange Shares. The Existing Warrants are
hereby deemed cancelled and of no further force and effect, effective
immediately, and shall hereafter represent only the right to receive the
Exchange Shares set forth next to such Existing Warrant on Schedule A.

2.    Issuance of Exchange Shares. Immediately following the execution and
delivery of this Agreement, the Company shall instruct the Transfer Agent upon
receipt of the DWAC of the Existing Warrants to credit the Exchange Shares to
the Holder’s account balance with DTC via the DWAC system, pursuant to the
instructions set forth on the Holder’s signature page hereto.



--------------------------------------------------------------------------------

3.     Representations and Warranties of the Holder.

(a)    The Holder is duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is organized.

(b)    The Holder has all requisite power, authority and capacity to enter into
this Agreement and consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby by the Holder, have been duly authorized by
all necessary action on the part of the Holder, and no other proceedings on the
part of the Holder are necessary to authorize the execution, delivery or
performance of this Agreement or the consummation of any of the transactions
contemplated hereby.

(c)    This Agreement has been duly executed and delivered by the Holder, and,
assuming due execution and delivery by the Company, constitutes or will
constitute the legal, valid and binding obligation of the Holder, enforceable
against the Holder in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally.

(d)    The Holder understands that the Exchange Shares are being offered and
sold in reliance on specific provisions of federal and state securities laws,
specifically Section 3(a)(9) of the Securities Act, and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Holder set forth herein
for purposes of qualifying for exemptions from registration under the Securities
Act and applicable state securities laws.

(e)    The Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Existing Warrants free and clear of all Liens
(as defined below). The Holder has the full power and authority to transfer and
dispose of the Existing Warrants free and clear of any Lien other than
restrictions under the Securities Act and applicable state securities laws.
Other than the transactions contemplated by this Agreement, there is no
outstanding vote, plan, pending proposal, or other right of any person to
acquire all or any portion of the Existing Warrants. As used herein, “Liens”
shall mean any security or other property interest or right, claim, lien,
pledge, option, charge, security interest, contingent or conditional sale, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future.

(f)    The execution, delivery and performance by the Holder of this Agreement,
and the consummation by the Holder of the transactions contemplated hereby, will
not (i) result in a violation of the organizational documents of the Holder,
(ii) conflict with or result in a breach of or default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Holder,
except in the case of clauses (ii) and (iii)

 

2



--------------------------------------------------------------------------------

above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Holder to perform its obligations
hereunder.

(g)    The Holder is acquiring the Exchange Shares in the ordinary course of its
business. The Holder has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluation of the merits
and risks of the prospective investment in the Exchange Shares, and has so
evaluated the merits and risk of such investment. The Holder is an “accredited
investor” as defined in Regulation D under the Securities Act.

(h)    The Holder is not (i) an “affiliate” of the Company (as defined in Rule
144 under the Securities Act (“Rule 144”)) or (ii) the “beneficial owner” (as
that term is defined under the Exchange Act) of more than 10% of the Company’s
outstanding Common Stock assuming that the Company’s outstanding shares of
common stock are as set forth on the cover page of its most recent Quarterly
Report on Form 10-Q.

(i)    The Holder has been given full and adequate access to information
relating to the Company, including its business, finances and operations as the
Holder has deemed necessary or advisable in connection with the Holder’s
evaluation of the Exchange. The Holder has not relied upon any representations
or statements made by the Company or its agents, officers, directors, employees
or stockholders in regard to this Agreement or the basis thereof. The Holder has
had the opportunity to review the Company’s filings with the Securities and
Exchange Commission. The Holder and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. The Holder understands that its
investment in the Exchange Shares involves a high degree of risk. The Holder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Exchange Shares. The Holder is relying solely on its own accounting, legal and
tax advisors, and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Exchange Shares and the transactions contemplated by this
Agreement.

(j)    The Holder acknowledges that the terms of the Exchange have been
established by negotiation between the Company and the Holder. The Holder
acknowledges that the Company has not made any representation to the Holder
about the advisability of this decision or the potential future value of any of
the Existing Warrants. THE HOLDER ACKNOWLEDGES THAT, BY EXCHANGING THE EXISTING
WARRANTS FOR SHARES OF COMMON STOCK PURSUANT TO THIS AGREEMENT, THE HOLDER WILL
NOT BENEFIT FROM ANY FUTURE APPRECIATION IN THE MARKET VALUE OF THE EXISTING
WARRANTS.

(k)    Neither the Holder nor anyone acting on the Holder’s behalf has paid or
given any person a commission or other remuneration directly or indirectly in
connection with or in order to solicit or facilitate the Exchange.

 

3



--------------------------------------------------------------------------------

4.     Representations and Warranties of the Company.

(a)    The Company is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware.

(b)    The Company has all requisite power, authority and capacity to enter into
this Agreement and consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby by the Company, have been duly authorized
by all necessary action on the part of the Company and its board of directors
(or a duly authorized committee thereof), and no other proceedings on the part
of the Company are necessary to authorize the execution, delivery or performance
of this Agreement or the consummation of any of the transactions contemplated
hereby.

(c)    This Agreement has been duly executed and delivered by the Company, and,
assuming due execution and delivery by the Holder, constitutes or will
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally.

(d)    The issuance of the Exchange Shares is duly authorized and, upon issuance
in accordance with the terms hereof, the Exchange Shares shall be validly
issued, fully paid and non-assessable.

(e)    The execution, delivery and performance by the Company of this Agreement,
and the consummation by the Company of the transactions contemplated hereby,
will not (i) result in a violation of the organizational documents of the
Company, (ii) conflict with or result in a breach of or default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Company, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Company to perform its obligations hereunder.

(f)    Neither the Company nor anyone acting on the Company’s behalf has paid or
given any commission or other remuneration to any person directly or indirectly
in connection with or in order to solicit or facilitate the Exchange.

(g)    Neither the Company nor any subsidiary is required to obtain any consent
from, authorization or order of, or make any filing or registration with any
court, governmental agency or any regulatory or self-regulatory agency or any
other person, in order for the Company to execute, deliver or perform any of its
respective obligations under or contemplated by this Agreement. All consents,
authorizations, orders, filings and registrations which the Company or any
subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof, and neither the Company nor
any of its subsidiaries are

 

4



--------------------------------------------------------------------------------

aware of any facts or circumstances which might prevent the Company or any of
its subsidiaries from obtaining or effecting any of the registration,
application or filings contemplated by this Agreement.

(h)    The Company hereby represents and warrants that the Existing Warrants
were issued by the Company pursuant to one or more of the following registration
statements (registration numbers 333-221581 and 333-221948) that were effective
at the time of issuance of the applicable Existing Warrants. In addition, the
Company hereby represents and warrants that any shares of Common Stock that
would be issued upon exercise of the Existing Warrants would be issued pursuant
to the following registration statement (registration number 333-237992) that is
currently effective. The Company acknowledges that the issuance of the Exchange
Shares in accordance with this Agreement will be exempt from registration by
virtue of Section 3(a)(9) of the Securities Act. The Company has not taken any
action that would cause such exemption not to be available.

5.    Section 3(a)(9) Exchange. The parties acknowledge and agree that the
Exchange is being completed in accordance with Section 3(a)(9) of the Securities
Act. The Company acknowledges that, effective upon consummation of the Exchange,
the Exchange Shares will take on the registered characteristics of the Existing
Warrants and that accordingly will be issued by the Company without any
restrictive legends. The Company agrees not to take a position contrary to this
Section 5. The Company shall not require the Holder to obtain an opinion of its
counsel in connection with the Company’s issuance of the Exchange Shares as
contemplated hereby.

6.     Issuance of Form 8-K. On or before 9:00 a.m. (New York City time) on
October 2, 2020, the Company shall file a Current Report on Form 8-K with the
Securities and Exchange Commission disclosing all material terms of the
transaction contemplated hereunder (“8-K Filing”). From and after the issuance
of the 8-K Filing, the Company represents to the Holder that it shall not be in
possession of any material, nonpublic information received from the Company or
any of its officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company or
any of its officers, directors, employees or agents, on the one hand, and the
Holder or any of its affiliates, on the other hand, related to the transactions
contemplated hereby or with respect to information shared in connection herewith
shall terminate.

7.    No Short Sales. Holder is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of Holder’s assets and the
portfolio managers have no knowledge of the investment decisions made by the
portfolio managers managing other portions of the Holder’s assets. Holder hereby
agrees that the portfolio manager that made the investment decision to purchase
the Existing Warrants will not engage in any Short Sales with respect to
securities of the Company for 90 days or for as long as the Holder owns the
Exchange Shares, whichever comes first. Furthermore, the Holder agrees that it
will instruct its prime broker to not make the Exchange Shares available for
lending or rehypothecation, and take commercially reasonable steps to ensure
that its prime broker does so, during such period of ownership or 90 days. For
purposes hereof, “Short Sales” include, without limitation, all “short

 

5



--------------------------------------------------------------------------------

sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities and Exchange Act of 1934 (the “Exchange Act”), whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

8.     Miscellaneous.

(a)    Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto relating to the subject matter hereof and supersedes all
prior agreements and understandings among or between any of the parties relating
to the subject matter hereof.

(b)    Survival of Warranties. The representations and warranties of the parties
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement.

(c)    Governing Law; Consent to Jurisdiction. This Agreement, and any action,
arbitration, suit or other legal proceeding arising out of or relating to this
Agreement (including the enforcement of any provision of this Agreement), any of
the transactions contemplated by this Agreement or the legal relationship of the
parties to this Agreement (whether at law or in equity, whether in contract or
in tort or otherwise), shall be governed by and construed and interpreted in
accordance with the laws of the State of Delaware irrespective of the choice of
laws principles of the State of Delaware, as to all matters, including matters
of validity, construction, effect, enforceability, performance and remedies and
in respect of the statute of limitations or any other limitations period
applicable to any claim, controversy or dispute. Each of the parties hereto
irrevocably consents to the exclusive jurisdiction and venue of the Delaware
Court of Chancery in connection with any matter based upon or arising out of
this Agreement.

(d)    Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and the Holder.

(e)    Waiver. No failure on the part of any person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No person shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such person; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.

(f)    Counterparts and Exchanges by Electronic Transmission or Facsimile. This
Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in .PDF format shall be sufficient to bind
the parties to the terms of this Agreement.

 

6



--------------------------------------------------------------------------------

(g)     Severability. In the event that any provision of this Agreement, or the
application of any such provision to any person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
applicable law.

(h)     Successors and Assigns. This Agreement shall be binding upon each of the
parties hereto and each of their respective heirs, executors, personal
representatives, successors and permitted assigns, if any. This Agreement shall
inure to the benefit of the Company and the Holder and the respective successors
and permitted assigns of the foregoing (if any). Neither party shall be
permitted to assign any of such party’s rights or delegate any of such party’s
obligations under this Agreement without the other party’s prior written
consent. Any attempted assignment or delegation by a party in violation of this
Section 8(h) shall be null and void.

(i)     No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

(j)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)     Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed and delivered as of
the date first written above.

 

KALEYRA, INC. By:  

/s/ Giacomo Dall’Aglio

Name:   Giacomo Dall’Aglio Title:   Chief Financial Officer

[Signature Page to Warrant Exchange Agreement]



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed and delivered as of
the date first written above.

 

RIVERVIEW GROUP LLC BY: INTEGRATED HOLDING GROUP LP, ITS
MANAGING MEMBER BY: MILLENNIUM MANAGEMENT LLC, ITS
GENERAL PARTNER

By:  

/s/ Mark Meskin

Name:   Mark Meskin Title:   Chief Trading Officer DWAC Instructions for
Exchange Shares
[REDACTED] [REDACTED]

[Signature Page to Warrant Exchange Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

EXISTING WARRANTS

Date of

Original

Issuance

 

Shares of

Common

Stock

Issuable Upon

Exercise

 

Exercise Price

 

Expiration

Date

 

Number of

Exchange

Shares to be

Issued

Dec. 7, 2017

  3,780,000   $11.50   Nov. 25, 2024   850,500        

 

        Total: 850,500        

 